Citation Nr: 1115185	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  08-18 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  

(The Board will address the issue of entitlement to service connection for tinnitus in a separate decision.)


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1962 to June 1966.

This matter is before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

As noted on the title page, the Board will address an additional issue on appeal in a separate decision.  In the current claim on appeal, as evidenced by a VA Form 21-22 signed by the Veteran in July 2007, the Veteran is represented by the Missouri Veterans Commission.  The Veteran is represented by an attorney in his other claim on appeal; this claim was remanded by the Court of Appeals for Veterans Claims in September 2010.  Given the fact that the Veteran has different representatives, the issues must be addressed separately.  See BVA Handbook, para. 14c(11) (May 17, 1999).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the November 2007 rating decision on appeal, the RO granted service connection and a noncompensable evaluation for bilateral hearing loss.  In correspondence dated in December 2007, the Veteran stated that he disagreed with the rating decision regarding his claim for bilateral hearing loss.  The RO took no further action with regard to the issue of hearing loss.    

The Veteran's December 2007 correspondence can reasonably be construed to intend to appeal the noncompensable rating for bilateral hearing loss.  The RO did not furnish a statement of the case for this issue, and the Board must remand it for such action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (holding that, where a notice of disagreement is filed with a claim and no SOC has been issued, the Board should remand, not refer, that issue to the RO to issue an SOC). 

Accordingly, the case is REMANDED for the following action:

The Veteran should be provided with a statement of the case with regard to the issue of entitlement to an initial compensable rating for bilateral hearing loss.  The Veteran should be given notice of his appellate rights.  If the appeal is subsequently perfected by timely submission of a substantive appeal, then the matter should be forwarded to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


